       Case 1:19-cv-24042-KMW Document 6 Entered on FLSD Docket 12/23/2019 Page 1 of 1

AO 440(Rev,06/12)SummonsinaCivilAction

                                         U NITED STATES D ISTM CT C OURT
                                                               forthe

   t
  ..
,rK                         '


j
-r*lf '/<
        ,q
   k    . -   1-            X /'
        'r/wF'L             ()/,-1j
                    .
                                piaintgys)
                                    V.                                  CivilActionNo. /j-CC-V VQVX
         ..     3


   C t-/abnntf
                                De# ndantls)

                                                   SUM M ONS IN A CIVIL A CTIO N

To:(Defendant'
             snta eandaddress)

         0 ,#.bq.1-,#A J
                p& /? P,ntwb.%lyr ;o I.J.
                        ,


          P/
           o,A ktp,-,VL % Do9J 8
              A iawsuithasbeen filed againstyou.

              W ithin21daysafterserviceofthissummonsonyou(notcountingthedayyou received it)- or60 daysifyou
aretheUnited StatesoraU nited States agency,oran officerorem ployeeofthe United Statesdescribed in Fed.R.Civ.
P.12 (a)(2)or(3)- you mustserveontheplaintiffananswertotheattached complaintoramotionunderRule12of
the FederalRulesofCivilProcedure. Theanswerorm otion m ustbe served on theplaintifforplaintiff'sattorney,
whose nnm eand addressare:

                                   jp c
                                      yé:V/y
                                    -'7 ? J %
                                              ?azaznco
                                               .
                                                     g
                                                     /yJy% ''//JX/1
                                                         y ,s
                                     A fp,,,A :.(z,f z- aa)t/'/
              Ifyoufailtorespond,judgmentby defaultwillbeenteredagainstyou forthereliefdemanded inthecomplaint.
You also mustfile youranswerormotion with thecoult


                                                                         CLERK OF CO URT

                Dec 23, 2019
Date:
                                                                                                    s/ Esperanza Buchhorst
                                                                                    knatureofclerkorDcplïl Clerk
                                                                                   St
